DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 15, 25-26, 30-31, 39, 44, 51, 55, 60, and 88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires that “each channel maintains the same diameter over its entire length”. The specification as originally filed does not describe any particular diameter of the channel or the channel having the same diameter over its entire length and as such this directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 15, 25-26, 30-31, 39, 44, 51, 55, 60, and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires that “each channel maintains the same diameter over its entire length” while also requiring that each channel has “a plurality of orifices” with “decreasing size within each channel”.  It is unclear how a channel can have a constant diameter while also having orifices which are specifically placed in the channel to restrict the diameter of the channel. In other words the channel can’t have both have a constant diameter and orifices which change the diameter.  As such the claim is rendered unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8,10,15, 25-26, 30-31, 44, 51, 55, 60  and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haun et al. (US 2014/0377866) and further in view of Baggs (US 2010/0087796).

Regarding claims 1 and 88 Haun et al. discloses a system for dissociating an input tissue sample into an output sample comprising viable cells, the system comprising: (See Haun et al. Abstract and [0002] wherein there is a system for dissociating tissues into an output of viable cells.

a microfluidic device comprising a plurality of channels(See Haun Abstract, Figs. 1,6 ,and 8 [0007] and [0035]-[0038]wherein a microfluidic device 10 includes a plurality of channels. See Haun Fig. 1 wherein there is at least left most channel which is a combination of each stages 16A-16E, and a right most channel which also is a combination of each stage 16A-16E)  

each channel maintains the same diameter over its entire length, (See Haun [0036] wherein a diameter of the channels corresponding to the height, i.e. a vertical diameter, of the channels remains the same over its entire length, i.e. at 300 micrometers in some examples.)

 and wherein, each channel having a plurality of orifices wherein said plurality of orifices are of decreasing size and configured to induce a stress field on a tissue sample. (See Haun Abstract Figs. 1,6 ,and 8 [0007] and [0035]-[0038] wherein each channel has orifices, i.e. constrictions,  which are of decreasing size (Stage 16A has larger orifices that stage 16B which has larger orifices than stage 16C and so one to stage 16E.  The orifices configured to induce a stress field on a tissue sample and produce cells therefrom.)

b)    a syringe pump configured to transport the tissue sample cyclically via periodic oscillating flow through the orifice according to a set of flow parameters. (See Haun Figs. 6 and 8 [0042]-[0048] wherein a syringe pump 46 is configured to transport a tissue sample cyclically in a periodic oscillating manner, i.e. the syringe is depressed or withdrawn on an as needed manner which is a periodic oscillation, through the orifice according to a set of flow parameters, i.e. flow rate, cycle time, etc..)

Haun et al. does not specifically disclose the syringe pump having a computer which is programmable.



It would have been obvious to one of ordinary skill in the art at the time of filing to make the syringe pump of Haun et al. a programmable syringe pump as described by Baggs because such programmable syringe pumps provide for cheap and accurate control over flow properties as would be desirable in the device of Haun et al. 
Furthermore it is well known in the art, as evidenced by Baggs, to automate control over syringe pumps by making them programmable and such a modification would have been obvious to one of ordinary skill in the art at the time of filing to make the syringe pump of Haun et al. programmable because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).
	Additionally it is noted that limitations directed to cyclical movement and providing periodic oscillating flow are directed to intended uses which do not differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of providing such flow by operating the syringe pump in a known manner, i.e. moving the plunger in and out of the syringe body.  See MPEP 2114


 

Regarding claim 8 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the flow parameters are associated with a sample type. (See Haun Abstract and [[0051]-[0055] wherein flow parameters including flow rate are associated with a tissue sample, i.e. a sample type)

Regarding claim 10 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the flow parameters are configurable by a user prior to or during dissociation of the tissue. (See Baggs Abstract, Figs. 2-3 and [0023] wherein the pump is programmable, i.e. configurable, such that flow parameters may be set by a user prior to or during dissociation.)

Regarding claim 15 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the flow parameters comprise one or more of a flow rate through the microfluidic device, an oscillation frequency of flow through the microfluidic device, and/or a number of cycles of flow through the microfluidic device. (See Bags Abstract and [0023]-[0028] wherein the flow parameters include flow rate.)


process a sample having a weight from approximately 0.1 µg to approximately 1 mg and having a largest dimension that is approximately 50 µm to approximately 2 mm. (See Huan Abstract and [0051]-[0058] wherein tissue samples of different types and amounts, i.e. weight are processed in the device and the device is fully capable of processing a sample having a weight of 0.1 µg to approximately 1 mg and having a largest dimension that is approximately 50 µm to approximately 2 mm either in whole at one time or by breaking the sample up and processing in stages.)
Furthermore even assuming arguendo with respect to the device being capable of processing a sample of such a weight and size it is noted that such a modification would have required a mere change in size of the device to accommodate samples of such size and such a modification would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 30 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the orifice has a width of from 10 µm to 500 µm, and a height of from 200 to 500 µm. (See Haun [0008] and [0034]-[0036] wherein the channel including orifice has a height of 300 µm and the orifice has a width of 125 µm.)

Additionally it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.



Regarding claim 31 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises
a channel that has a length of from 20 mm to 50 mm, a width of from 500 µm to 2 mm, and a height of from 50 µm to 500 µm. (See Haun [0008] and [0034]-[0036] wherein the channel has a height of 300 µm and the orifice and various widths based upon the orifice size which includes widths between 2000 to 500 µm.)

Additionally it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Regarding claim 44 modified Haun discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises a filter. (See Huan Figs. 6 and 8 wherein the microfluidic device comprises a filter 50)

4 dyne/cm2 by adjusting these properties.  Furthermore such a limitations is directed to an intended use of the claimed device which does not define a structural element which differentiates the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114.

Regarding claims 55 and 60 modified Haun discloses all the claim limitations as set forth above as well as the device which is fully capable of producing an output sample comprising at least 50% of the cells of the input tissue sample in a dissociated state and wherein at least 20% of said cells are viable by providing appropriate sample types, flow conditions, and number of cycles through the device. It is noted that such limitations are directed to materials worked on by the device and intended uses of the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.



Claims 2-4 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haun et al. (US 2014/0377866 in view of Baggs (US 2010/0087796) as applied to claims above, and further in view of Ayliffe (US 2013/0258318).


Ayliffe discloses a microfluidic device for characterizing cells wherein am image sensor is provided along with the microfluidic device in order to obtain data including cell counts relating to the cells within the device (See Ayliffe Abstract and [0035]-[0036] and claim 16)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an analysis system with an image sensor for obtaining image data and performing cell counts as described by Ayliffe in the system of modified Haun because such analysis devices with image sensors are known in the art to be utilized in conjunction with microfluidic devices such as those described by Haun and such an anlysis system fulfills the need for a cell counter as required by modified Haun and one would have a reasonable expectation of success in utilizing such a cell counter in the device of modified Haun.



Regarding claim 39 modified Haun discloses all the claim limitations as set forth above as well as the system comprising a programmable sysringe pump (See Baggs and rejection above), an interface to accept the microfluidic device. (See Haun Figs. 4-6,and 8 wherein there are interface components which allow fluidic interface between the sysringe and outlet) and wherein various data is obtained which describes the dissociation of the tissue sample into viable cells using a cell counter but does not specifically disclose such data being obtained using an image sensor.

Ayliffe discloses a microfluidic device for characterizing cells wherein am image sensor is provided along with the microfluidic device in order to obtain data including cell counts relating to the cells within the device (See Ayliffe Abstract and [0035]-[0036] and claim 16)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an analysis system with an image sensor for obtaining image data and performing cell counts as described by Ayliffe in the system of modified Haun because such analysis devices with image sensors are known in the art to be utilized in conjunction with microfluidic devices such as those described by Haun and such an anlysis system fulfills the need for a cell counter as required by modified Haun and one would have a reasonable expectation of success in utilizing such a cell counter in the device of modified Haun.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.

Applicant argues that “Haun, alone or in combination with Baggs (and Ayliffe), does not teach or suggest the claim element of channels comprising a plurality of orifices of decreasing size while maintaining the same diameter (See e.g., FIG. 3 of the present specification). Haun teaches channels of decreasing diameter. However, in contrast, the devices of the presently claimed invention provide orifices of different size within channels of the same diameter.
The unique structure of the devices of the presently claimed invention unexpectedly resulted in improvements in the quality of cells dissociated from brain tissue. For example, as shown in FIGs. 4-13 and described on pages 24-29 of the present specification, dissociation of brain tissue using devices of 

It is noted that contrary to applicant’s assertion Haun does in fact disclose the channels having the same diameter along the length thereof.  This is because Haun discloses the channels having the same height along the entire length, i.e. 300 micrometers in one example, and such a height corresponds to a vertical diameter of the channels.
Additionally the examiner notes that the specification as originally filed does not disclose the channels having any particular diameter let alone having the same diameter throughout the length thereof and as such this is directed to new matter. Furthermore the orifices are an integral part of the channels which reduce the size of the channel and thus change the diameter of the channel.  Thus it is unclear how the channel can have a constant diameter throughout while also having constrictions as a result of the orifices which reduce the diameter. It appears as if applicant is arguing that portions of the channels which are not part of the orifices have a constant diameter along the length of the channel while portions of the channels which comprise the orifices have reducing diameters however this is not what the claims require. 

Applicant also argues that “the Examiner has not provided a motivation to combine the references with a reasonable expectation of success to arrive at the presently claimed invention. As acknowledged by the Examiner, Haun does not teach or suggest a programmable pump or the need for such a pump. Baggs is directed to a method of obtaining a very low flow rate using a syringe pump and is silent as to providing a periodic oscillating flow through a device. As described in the present specification, the combination of a microfluidic device with a plurality of orifices of decreasing size and a programmable pump that delivers a via a periodic oscillating flow results in systems that are able to 

It is noted that the examiner has previously addressed this argument by applicant and the applicant has not attempted to refute the examiner’s counterargument and instead provides the same argument without any further explanation.  As such the examiner reiterates the previous argument as follows:
 It is noted that the syringe pumps of Haun and Baggs are in fact configured to transport the tissue cyclically via a periodic oscillating flow. All syringe pumps are configured to work in such a manner, i.e. a plunger is moved into and an out of a syringe body causing fluid movement, thus they cyclically move fluid and oscillate in a periodic manner. Furthermore such limitations are directed to intended uses, functional language, and materials worked on which do not differentiate the claimed inventions from the cited prior art as the cited prior art is fully capable and configured to provide such a cyclic flow of tissue in a oscillating and periodic manner by operating the syringe via the syringe pump in the manner described in the references.
It is noted that the examiner has provided a motivation to combine the references with a reasonable expectation of success, i.e. one would do so to provide accurate and controlled pumping of materials.  The applicant has not explained why the described motivation is not sufficient but merely describes functions of the present invention.  Furthermore applicant has not even addressed the examiner’s additional rational that making the syringe pump of Haun programmable would have been obvious because it is merely a known means of automating the device and provides known benefits of such automation.  As such the claims stand rejected as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799